Citation Nr: 1615703	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include right knee patellofemoral syndrome.  

2.  Entitlement to service connection for onychomycosis, claimed as toenail fungus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1999 to March 2005 and in the United States Coast Guard from July 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran originally appealed the issue of entitlement to service connection for thoracic sprain claimed as upper back pain.  An August 2010 rating decision granted service connection for thoracic sprain claimed as upper back pain.  Thus,   as the claim on appeal has been granted, that issue is no longer before the Board.  

The Veteran's representative has requested consideration of service connection for  a body rash.  However, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  If the Veteran wishes to file a claim service connection for a body rash, he should do so on the proper form with the RO.

For the reasons explained below, the issue of service connection for a right knee condition, to include right knee patellofemoral syndrome, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence indicates the Veteran's current onychomycosis is not related to service. 



CONCLUSION OF LAW

The criteria for service connection for onychomycosis, claimed as toenail fungus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2008. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that he developed a toenail fungus diagnosed      as tinea pedis during his active service, resulting in his current diagnosis of onychomycosis.  Additionally, he contends that the toenail fungus was a direct result of constantly wearing military boots. 

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with onychomycosis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's STRs include an August 2000 note that the Veteran had itchy scaling skin between the toes on both of his feet for five days and he was diagnosed with tinea pedis.  The Veteran's April 2002 retention examination for the U.S. Navy indicated that the Veteran had a scaly rash on both his feet and listed tinea pedis under the summary of diagnoses.  There is no other treatment for tinea pedis or a toenail fungus in the claims file. 

The Veteran was afforded a VA examination in connection with this claim in August 2010.  At the time, the Veteran reported that he had been diagnosed with athlete's foot and the condition had existed for eleven years.  He had itching and crusting feet with no exudation, ulcer formation, or shedding.  He had been taking topical medication to relieve the symptoms for the past year.  The examiner diagnosed the Veteran with onychomycosis based on the exfoliation and abnormal texture of less than six square inches on the toenails of both of his feet.  In June 2015, an addendum medical opinion was requested and provided that the Veteran's onychomycosis was less likely than not proximately due to or the result of the tinea pedis diagnosed in service because there was no documentation of continuity of tinea pedis symptoms and the STRs were silent for onychomycosis.  



Turning to the Veteran's statements regarding continuing toenail fungus that 
began in service, the Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with  other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran's account of the nature and onset of his current toenail fungus is not supported by the contemporaneous medical evidence of record.  The Veteran did not report symptoms of toenail fungus between his separation from the Navy   to enlistment of the Coast Guard.  In June 2004, he completed a post deployment health assessment in which he indicated that he did not have any skin diseases       or rashes anytime during his deployment.  The Veteran declined a separation examination from the Navy in February 2005.  The Veteran's August 2006 enlistment examination for the U.S. Coast Guard did not note any abnormalities     of the feet or skin.  Additionally, the Veteran did not indicate that he had any issues with skin on his feet or his toes on his August 2006 report of medical history.  A private treatment examination from January 2007 noted that the Veteran did not have any rashes.  The post service treatment records do not show toenail fungus or tinea pedis, despite him being seen for skin problems on his body. 

Due to the inconsistencies between the information the Veteran provided while      in service and the information he reported in connection with, or after filing, his claim for service connection, the Board finds that the Veteran's assertions as to continuity of symptoms following his diagnosis of tinea pedis are not persuasive.  See Buchanan 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence);  see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Regardless, as onychomycosis or fungal skin conditions are not a chronic disease pursuant to 38 C.F.R. § 3.309(a), competent evidence of a nexus between the current condition and service is required to establish service connection.  See Walker, supra.  On this question, however, the only medical opinion of record        is against the claim.  Specifically, in June 2015, a VA examiner determined that   the Veteran's current onychomycosis is not related to service.  That opinion was provided following examination of the Veteran and review of the claims file, and provided a rationale for the conclusion reached.  As such, the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent medical opinion to the contrary.  

While the Veteran believes that his current toenail fungus, diagnosed as onychomycosis, is related to service, as a lay person, the Veteran has not shown     that he has specialized training sufficient to render such an opinion.  See Jandreau    v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence   to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of onychomycosis is a matter not capable of lay observation, and requires medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent  to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service  is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current toenail fungus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding the Veteran's claimed toenail fungus was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against  the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for toenail fungus is denied.   


REMAND

The Veteran is seeking service connection for a right knee condition.  The Board finds that additional development is required prior to adjudication of this claim.

The Veteran was afforded a VA examination in connection with his right knee claim in August 2010.  Although the examiner did provide a diagnosis of right   knee patellofemoral syndrome, there is no opinion or rationale as to whether this diagnosis is related to the Veteran's in-service knee strain noted in March 2000.   As no nexus opinion has yet been obtained regarding the Veteran's right knee condition, remand is warranted.

The Veteran asserts that he currently has a right knee condition that was caused    by his service-connected thoracic lumbar sprain.  However, he has not been provided with VCAA notice addressing what evidence is required to establish service connection on a secondary basis.  Such notice should therefore be provided on remand.

On remand, the Veteran should be asked to identify sources of ongoing treatment for the right knee, if any, and any identified records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice that advises the Veteran about what is needed to substantiate his claim for service connection for a right knee condition as secondary to his service-connected thoracic lumbar sprain.    

2. Ask the Veteran to provide the names, addresses,   and approximate dates of treatment of all health care providers who have treated his right knee.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing VA treatment records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3. Then, schedule the Veteran for a VA knee examination.  The claims file should be provided to    the examiner and reviewed in conjunction with the examination. All indicated studies should be performed and all findings should be reported in detail.

Following review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Please provide a diagnosis for all right knee disabilities identified. 

b. For any diagnosed right knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee condition arose in service or is related to any incident of service, to include the diagnosed   knee strain during active service in March 2000.  The rationale for all opinions expressed should be provided.

c. If not related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition was caused by the Veteran's service-connected thoracic lumbar sprain.  The rationale for all opinions expressed should be provided. 

d. If not caused by service or the service-connected thoracic lumbar sprain, the examiner should offer an opinion as to whether it is at least as likely as not that a right knee condition was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected thoracic lumbar sprain.  If a right knee condition was permanently worsened beyond normal progression (aggravated) by service-connected thoracic lumbar sprain, the examiner should opine as to the baseline level of severity of the right knee condition prior to aggravation and attempt to quantify the level of worsening beyond baseline. 

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


